We have given careful consideration to the able motion filed by appellant in this case, but are unable to agree with any of the contentions made. The principal complaint seems to be that in submitting the law of principals, the learned trial judge laid a double burden upon the accused in paragragh seven of the charge wherein the jury are told that if they believed that appellant went to the place where the still, mash, equipment, etc., were found, without any knowledge that said material was at said place; or if they believed from the evidence that appellant did not know the intent of one John Wilkes (alleged to be a co-principal) in the possession of said still, mash, equipment, etc., and that he did not aid by acts the said Wilkes, or if the jury had a reasonable doubt on either of these issues, they would acquit the defendant.
We have carefully examined the entire record and are of *Page 29 
opinion that the facts fully justified the conclusion of the jury, and that the issues of law were submitted fairly.
The motion for rehearing will be overruled.
Overruled.